DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to the remarks filed on 12/16/2020. The amendments filed on 12/16/2020 are entered.
The rejection of claim 9 under 112(b) has been withdrawn in light of the applicant’s remarks/amendments. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Vayser et al. (U.S. Pub. No. 20160086380) hereinafter Vayser, in view of Valdes et al. (U.S. Pub. No. 20160278678) hereinafter Valdes, in view of Pinho (U.S. Pat. No. 9107567) hereinafter Pinho, in further view of Legerton (U.S. Pub. No. 20140268025) hereinafter Legerton. 

An observation apparatus (1) for visual enhancement of an observed object (2) (abstract), comprising:
an output color image projector (8) for projecting a time sequence (31) of output color images (32) onto a projection area (40) on the object ([0014]; [0015]; [0049]-[0054], the image may be color and the projected image in color; [0066]; [0067]; figure 11A; figure 12), the output color image projector (8) having an output spectrum (60) including output spectral bands (62) in the visible light range ([0015], “projecting the hyperspectral image from a projector directly onto the surgical field”; [0049]-[0054], the projector projecting image onto the desired tissue would include a visible light range of spectral bands; [0066]; [0067]; figure 6; figure 11A; figure 12; when describing a laser based spectral projector in the applicant’s specification it indicates that this type of projection system would incorporate output spectral bands, therefore the laser based projector as taught in paragraph [0051] of the Vayser reference is utilized to teach to this limitation. Although it indicates the image is not “hyperspectral” this is referring to a number of bands in the hundreds or thousands which would not be necessary for the claimed limitation.); and
a hyperspectral camera system (4) for capturing a time sequence (21) of input color images (22) from the projection area (40) in at least two input spectral bands (42) ([0009]; [[0014]; [0015]; [0018]; [0035]; [0037]; [0038]; [0039]; [0040]; [0043]; [0044]; [0045]; [0046]; [0051], hyperspectral camera 74; [0052]-[0055]; “hyperspectral” imaging includes bands in hundreds or thousands of bands which is “at least two input spectral bands”; [0062]), 

Primary reference Vayser fails to teach:
A multispectral camera system
However, the analogous art of Valdes of an imaging system with spectral imaging and surgical guidance (abtract) teaches:
A multispectral camera system ([0184])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the hyperspectral imaging and display system of Vayser to incorporate the multispectral camera system feature as taught by Valdes because it provides improved noise and sensitivity during surgery ([0184]). 
Primary reference Vayser further fails to teach:
At least two input spectral bands in the visible light range, the input spectral bands (42) being different from the output spectral bands (62) 
However, the analogous art of Pinho of a spectral imaging apparatus with a projected overlay image (abstract) teaches:
At least two input spectral bands in the visible light range, the input spectral bands (42) being different from the output spectral bands (62) (col 3, lines 4-25, and figure 1 teach to an analogous multi-spectral imaging apparatus with an imager 12 and 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined multispectral imaging and display system of Vayser and Valdes to utilize different spectral bands for the projector and imager as taught by Pinho because it enables specific image enhancements for differences such as hemoglobin oxygenation while the projector utilizes wavelengths outside the input bands for projections (col 7, lines 43-58). 
Primary reference Vayser further fails to teach:
a visible-light transmitting viewer (10) for use by an observer (78) and for being directed to the projection area (40), the visible-light transmitting viewer (10) including a viewer filter system (68) restricting light transmission to the output spectral bands (62), thereby increasing contrast while at the same time allowing the observer (78) to view the object (2) and the output color images (32) at the output spectral bands (62)

However, the analogous art of Legerton of ophthalmic eyewear for use with an electronic display (abstract) teaches:
a visible-light transmitting viewer (10) for use by an observer (78) and for being directed to the projection area (40), the visible-light transmitting viewer (10) including a viewer filter system (68) restricting light transmission to the output spectral bands (62), thereby increasing contrast while at the same time allowing the observer (78) to view the object (2) and the output color images (32) at the output spectral bands (62) ([0013], the filter comprises a spectral characteristic that transmits, red, green, and blue light as mixed and emitted by an electronic display, while blocking substantially all broadband light other the same bandwidths; [0020], describes the band pass filter that includes spectral filters for specifically the light bands used in the display. The display can be configured as a projector as described in [0030] “laser projector of LCOS generated displays” which teaches to the combined invention; [0021]; [0025] describes a filter that includes narrow pass bands specific to the displayed light, which would correspond to the output bands of the projector; [0026], describes how the contrast is increased between other emitted light and the specific electronic display light; [0027]-[0028]), 
wherein the viewer (10) is functionally separated from the multispectral camera system (4) by the viewer (10) transmitting the output spectral bands (62) projected by the output color image projector (8) but not transmitting the input spectral bands (42) of 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined multispectral imaging and display system of Vayser, Valdes, and Pinho to incorporate the filtered viewer eyewear to the projected output image as taught by Legerton because non-display light directed towards the eye and reflected on the display has a potential for damaging the contrast ratio and quality of the image. Utilizing a filtered viewer system increases contrast and decreases discomfort and eye strain ([0005]; [0027]). 

wherein an input spectrum (46) of the camera system (4) includes more than four input spectral bands (42) ([0009]; [[0014]; [0015]; [0018]; [0035]; [0037]; [0038]; [0039]; [0040]; [0043]; [0044]; [0045]; [0046]; [0051], hyperspectral camera 74; [0052]-[0055]; the common meaning of “hyperspectral” imaging includes bands in hundreds or thousands of bands which is “more than four input spectral bands”; [0062]).
Regarding claim 8, the combined references of Vayser, Valdes, Pinho and Legerton teach all of the limitations of claim 1. Primary reference Vayser further teaches:
wherein an input color image (22) of the time sequence (21) of input color images (22) and a corresponding output color image (32) of the time sequence (31) of output color images (32) are spatially congruent and have the same orientation ([0051]-[0054]; figure 7; figure 11A and 12; the target tissue region where an image is captured and then a projected image is projected onto the tissue is considered to be a “spatially congruent” region of the body. The orientation is considered to be the same because the projected tissues of interest such as veins are projected onto the tissue with the same orientation as the actually veins within the body).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Vayser, in view of Valdes, in view of Pinho, in further view of Legerton as applied to claim 1 above, and further in view of Rahum (U.S. Pub. No. 20140236019) hereinafter Rahum. 

wherein the output color image projector (8) and the viewer (10) each comprise a polarization filter (70,72). 
However, the analogous art of Rahum of a blood vessel imaging and marking system (abstract) teaches:
wherein the output color image projector (8) and the viewer (10) each comprise a polarization filter (70,72) ([0106], “optical enhancers 150”; [0116], “optical enhancers 150 may for example be realized in the form of filters, polarizer”; [0117], “enhancers 150 provide for enhancing the image by controlling the polarization properties of at least one of or both of the illuminating light and/or reflected light”. The illuminating light is considered to be the image projector with the reflected light polarized at the viewer”; [0118]; [0119], “incident illuminating source” and/or “detected light with detector module”; [0120]; [0121])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined hyperspectral imaging and display system of Vayser, Valdes, Pinho and Legerton to incorporate the polarization filters as taught by Rahum because it enhances the optical properties of detected tissues such as blood vessels and improves blood vessel enhancement for the user ([0120]). 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Vayser, in view of Valdes, in view of Pinho, in further view of Legerton as applied to claim 1 above, and further in view of Barnes et al. (U.S. Pub. No. 20100069758) hereinafter Barnes, in further view of Pinho et al. (U.S. Pub. No. 20130006178) hereinafter Pinho II. 
Regarding claim 5, the combined references of Vayser, Valdes, Pinho, and Legerton teach all of the limitations of claim 1. Primary reference Vayser further fails to teach:
further comprising an illumination system (6) 
However, the analogous art of Barnes of a spectral imaging and display system (abstract) teaches: 
further comprising an illumination system (6) (figure 1, illumination subsystem 210; [0057]-[0067])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined multispectral imaging and display system of Vayser, Valdes, Pinho, and Legerton to incorporate the illumination system as taught by Barnes because it enables the imaging system to determine the interaction between light and different regions in order to determine the spectral signature and obtain medical information about the subject ([0064]). 
Primary reference Vayser further fails to teach:
having an illumination color image projector (26) for projecting a time sequence (27) of illumination color images (28) onto the projection area (40), the observation apparatus (1) being configured to compute the illumination color images (28) based on the input color images (22) and to project the illumination color images (28) onto the projection area (40) in real time

further comprising an illumination system (6) having an illumination color image projector (26) for projecting a time sequence (27) of illumination color images (28) onto the projection area (40) the observation apparatus (1) being configured to compute the illumination color images (28) based on the input color images (22) and to project the illumination color images (28) onto the projection area (40) in real time ([0036]; [0037]; [0038]; [0039]; [0040], projected images are based upon acquisition of real-time images at a rate of 40-60 frames per second which indicates a time sequence of projected images based upon the input images of the needle moving into the skin. These projected images are illuminated onto the target region with sequential frames; [0042]; [0044]; [0045]; [0046], colored projection may show various features in colors to provide an illuminated region for better visualization; [0047]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined multispectral imaging and display system of Vayser, Valdes, Pinho, Legerton and Barnes to incorporate the color image projector system as taught by Pinho II because it enables accurate tracking and projection of tissue structures or medical instruments over time and allows specific colors to indicate proper positioning within tissues ([0037]; [0038]; [0046]).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Vayser, in view of Valdes, in view of Pinho, in further view of Legerton as applied to claim 1 above, and further in view of Barnes. 

further comprising an illumination system (6) having an illumination spectrum (48) which does not overlap the output spectrum (60)
However, the analogous art of Barnes of a spectral imaging and display system (abstract) teaches: 
further comprising an illumination system (6) having an illumination spectrum (48) which does not overlap the output spectrum (60) (figure 1, illumination subsystem 210; [0057]-[0067], the illumination has specific spectrums outside the visible light range which would be outside of the visible light output spectrum from the color projector).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined multispectral imaging and display system of Vayser, Valdes, Pinho, and Legerton to incorporate the illumination system as taught by Barnes because it enables the imaging system to determine the interaction between light and different regions in order to determine the spectral signature and obtain medical information about the subject ([0064]).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Vayser, in view of Valdes, in view of Pinho, in view of Legerton, in view of Barnes, in further view of Pinho II as applied to claim 5 above, and further in view of Wood et al. (U.S. Pat. No. 9789267) hereinafter Wood.  

wherein at least one illumination color image (28) of the time sequence (27) of illumination color images (28) is the negative color image of the corresponding input color image (22) of the time sequence (21) of input color images (22)
However, the analogous art of Wood of a portable vein viewer apparatus with color projection system (abstract) teaches:
wherein at least one illumination color image (28) of the time sequence (27) of illumination color images (28) is the negative color image of the corresponding input color image (22) of the time sequence (21) of input color images (22) (col 8, lines 9-49, “red laser 63 illuminates areas with no veins, and does not illuminates areas with veins. This results in a negative image that shows the physical vein locations”. Since the image is based upon the imaged vein locations this is considered to be illumination based on “input color images” as the input is the imaged veins. Further note that the wood reference teaches to the use of projectors such as DLP projectors).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined multispectral imaging and display system of Vayser, Valdes, Pinho, Legerton, Barnes, and Pinho II to incorporate the color negative projected illumination image of the input color image as taught by Wood because it enhances both the collection of vein patterns as well as the display of the collected information (col 8, lines 9-28). 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Vayser, in view of Valdes, in view of Pinho, in view of Legerton, in further view of Barnes as applied to claim 6 above, and further in view of Krishnaswamy et al. (U.S. Pub. No. 20130044185) hereinafter Krishnaswamy. 
Regarding claim 9, the combined references of Vayser, Valdes, Pinho, Legerton, and Barnes teach all of the limitations of claim 6. Primary reference Vayser further fails to teach:
wherein a common lens system (12) is provided for at least two of the output color image projector (8), the illumination system (6) and the camera system (4)
However, the analogous art of Krishnaswamy of an imaging system with a projection device for surface projection (abstract) teaches:
wherein a common lens system (12) is provided for at least two of the output color image projector (8), the illumination system (6) and the camera system (4) ([0027], the projector and camera system utilize the same lens “both light from projector 220 is projected through, and light received by electronic camera 214 is received through the same objective”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined multispectral imaging and display system of Vayser, Valdes, Pinho, Legerton, and Barnes to incorporate the common projector and camera system lens as taught by Krishnaswamy because it reduces the amount of components and reduces the overall cost of the system. 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Vayser, in view of Pinho. 

A method for visually enhancing the observation of an object (2) (abstract), comprising the steps of:
capturing input color images (22) at least in the visible-light range from an observation area (40) on the object (2) with an input spectrum (46) of at least two input spectral bands (42) in the visible light range ([0009]; [[0014]; [0015]; [0018]; [0035]; [0037]; [0038]; [0039]; [0040]; [0043]; [0044]; [0045]; [0046]; [0051], hyperspectral camera 74; [0052]-[0055]; “hyperspectral” imaging includes bands in hundreds or thousands of bands which is “at least two input spectral bands”; [0062]); 
computing in real time output color images (32) based on the input color images (22) ([0009]; [[0014]; [0015]; [0018]; [0035]; [0037]; [0038]; [0039]; [0040]; [0043]; [0044]; [0045]; [0046]; [0051]; [0052]-[0055]; [0066]; [0067]; figure 11A; figure 12); and 
projecting in real time the output color images (32) onto the observation area (40) using an output spectrum (60) of output spectral bands (62) in the visible light range, ([0015], “projecting the hyperspectral image from a projector directly onto the surgical field”; [0049]-[0054], the; [0066]; [0067]; figure 6; figure 11A; figure 12; when describing a laser based spectral projector in the applicant’s specification it indicates that this type of projection system would incorporate output spectral bands, therefore the laser based projector as taught in paragraph [0051] of the Vayser reference is utilized to teach to the broadest reasonable interpretation of this limitation. Although it indicates the image is not “hyperspectral” this is referring to a number of bands in the hundreds or thousands which would not be necessary for the claimed limitation. [0037]-[0040]).
Primary reference Vayser fails to teach:

However, the analogous art of Pinho of a spectral imaging apparatus with a projected overlay image (abstract) teaches:
wherein the output spectral bands (62) differ from the input spectral bands (42) (col 3, lines 4-25, and figure 1 teach to an analogous multi-spectral imaging apparatus with an imager 12 and a projector 16. The imager would include the input spectral bands of the combined invention and the projector 16 including the output spectral bands; col 4, lines 3-22 further describe the projector system, with col 4, lines 23-52 describing the filter 18 that is arranged to specify the input spectral bands received by the imager; col 7, lines 25-42; col 7, lines 43-58, describe a specific filter system that includes input spectral bands for the imager 12 that includes spectral filtered bands within the visible light spectrum of 380nm to 500 nm and 600nm to 700nm as the pass band range includes 500nm to 600nm. This enables the projector to use a visible light spectrum outside the 450nm to 650nm range while the bands (filter segments) of the visible light spectrum can be used for imaging within the notch filter)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the spectral imaging and display system of Vayser to utilize different spectral bands for the projector and imager as taught by Pinho because it enables specific image enhancements for differences such as hemoglobin oxygenation while the projector utilizes wavelengths outside the input bands for projections (col 7, lines 43-58). 
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Vayser, in view of Pinho as applied to claim 10 above, and further in view of Legerton. 
Regarding claim 11, the combined references of Vayser and Pinho teach all of the limitations of claim 10. Primary reference Vayser further teaches: 
further comprising the step of providing a viewer (10) for observing the observation area (40) at the output spectrum (60) by blocking the input spectrum
However, the analogous art of Legerton of ophthalmic eyewear for use with an electronic display (abstract) teaches:
further comprising the step of providing a viewer (10) for observing the observation area (40) at the output spectrum (60) by blocking the input spectrum ([0013], the filter comprises a spectral characteristic that transmits, red, green, and blue light as mixed and emitted by an electronic display, while blocking substantially all broadband light other the same bandwidths which includes the input spectrum of light in the combined Vayser, Pinho and Legerton invention; [0020], describes the band pass filter that includes spectral filters for specifically the light bands used in the display. The display can be configured as a projector as described in [0030] “laser projector of LCOS generated displays” which teaches to the combined invention; [0021]; [0025] describes a filter that includes narrow pass bands specific to the displayed light, which would correspond to the output bands of the projector; [0026], describes how the contrast is increased between other emitted light and the specific electronic display light; [0027]-[0028]), 
. 
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Vayser in view of Pinho as applied to claim 10 above, and further in view of Barnes. 
Regarding claim 12, the combined references of Vayser and Pinho teach all of the limitations of claim 10. Primary reference Vayser further fails to teach:
further comprising the step of illuminating the observation area (40) with an illumination spectrum (48) including at least a subset of the input spectral bands (42)
However, the analogous art of Barnes of a spectral imaging and display system (abstract) teaches: 
further comprising the step of illuminating the observation area (40) with an illumination spectrum (48) including at least a subset of the input spectral bands (42) (figure 1, illumination subsystem 210; [0057]-[0067], the illumination has specific spectrums in a variety of different spectrum bands including UV, IR, and visible light; therefore this would be a subset of the input spectral bands of the Vayser reference).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined multispectral imaging and display system of Vayser and Pinho to incorporate the illumination system as taught .
Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Vayser, in view of Berryhill as applied to claim 10 above, and further in view of Pinho II. 
Regarding claim 13, the combined references of Vayser and Pinho teach all of the limitations of claim 10. Primary reference Vayser further fails to teach: 
further comprising the step of illuminating the observation area (40) by projecting a time sequence (27) of illumination color images (28) thereon and deriving the illumination color images (28) from the input color images (22)
However, the analogous art of Pinho II of an imaging device with projector system (abstract) teaches:
further comprising the step of illuminating the observation area (40) by projecting a time sequence (27) of illumination color images (28) thereon and deriving the illumination color images (28) from the input color images (22) ([0036]; [0037]; [0038]; [0039]; [0040], projected images are based upon acquisition of real-time images at a rate of 40-60 frames per second which indicates a time sequence of projected images based upon the input images of the needle moving into the skin. These projected images are illuminated onto the target region with sequential frames; [0042]; [0044]; [0045]; [0046]; [0047]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined multispectral imaging 
Regarding claim 14, the combined references of Vayser, Pinho, and Pinho II teach all of the limitations of claim 13. Primary reference Vayser further fails to teach:
further comprising the step of adapting the illumination color images (22) to compensate differences in at least one of light reflectance, fluorescence, light transmission and light absorption across the observation area (40)
However, the analogous art of Pinho II of an imaging device with projector system (abstract) teaches:
further comprising the step of adapting the illumination color images (22) to compensate differences in at least one of light reflectance, fluorescence, light transmission and light absorption across the observation area (40) ([0037]-[0046]; light absorption and reflectance in specific tissue structures or medical instruments is utilized to adjust the projected light images onto the target region ([0045] “image processing software” “discern needle from background vein image”) which is adapting the images to compensate for these measured differences).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined multispectral imaging and display system of Vayser, Pinho and Pinho II to incorporate the adapting of illumination images as taught by Pinho II because it enables increased contrast and discernment between specific tissue structures or instrument types ([0037]-[0045]). 
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Vayser, in view of Pinho, in further view of Pinho II as applied to claim 13 above, and further in view of Wood. 
Regarding claim 15, the combined references of Vayser, Pinho, and Pinho II teach all of the limitations of claim 13. Primary reference Vayser further fails to teach: 
further comprising the step of computing the illumination color images (28) as the color negative of the input color images (22)
However, the analogous art of Wood of a portable vein viewer apparatus with color projection system (abstract) teaches:
further comprising the step of computing the illumination color images (28) as the color negative of the input color images (22) (col 8, lines 9-49, “red laser 63 illuminates areas with no veins, and does not illuminates areas with veins. This results in a negative image that shows the physical vein locations”. Since the image is based upon the imaged vein locations this is considered to be illumination based on “input color images” as the input is the imaged veins. Further note that the wood reference teaches to the use of projectors such as DLP projectors).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined multispectral imaging and display system of Vayser, Pinho, and Pinho II to incorporate the color negative projected illumination image of the input color image as taught by Wood because it enhances both the collection of vein patterns as well as the display of the collected information (col 8, lines 9-28). 

Response to Arguments
Applicant’s arguments with respect to claims 1 and 3-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Examiner notes that the amendments to independent claim 10 alter the scope of dependent claim 11 and thus the amendment necessitated the new ground of rejection. These alterations in scope are detailed below. 
As the input spectral bands in claim 10 are further limited to “in the visible light range” with the present amendments, the scope of the “viewer (10)” in claim 11 is changed as the input spectrum must also be in the visible light range. Therefore, the Legerton reference is utilized to teach to blocking an input spectrum that is within the visible light range. 
For these reasons, the applicant’s arguments have been considered but are not persuasive. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN A FRITH whose telephone number is (571)272-1292.  The examiner can normally be reached on M-Th 8:00-5:30 Second Fri 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 571-270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/S.A.F./Examiner, Art Unit 3793                                                                                                                                                                                                        
/MICHAEL J TSAI/Primary Examiner, Art Unit 3785